ASSIGNMENT AGREEMENT THIS AGREEMENT is made as of this 22nd day of February, 2008 by and among Orient Come Holdings Limited, a company incorporated under British Virgin Islands, located at Room 810, Block C2, Oriental Plaza, No. 1 ChangAn Street, Beijing, China 100738 (“Assignor”) and Beijing K's Media Broadcasting Ltd. Co., a company organized under the laws of the People’s Republic of China, located at Room 1911, 1/F, #8 Dongdaqiao Road, Chaoyang District, Beijing, China(“Assignee”). Recitals A. Assignor is party to that certain Business Cooperation Agreement dated December 23, 2007 by and between Assignor, Kinglake Resources, Inc. and Beijing K's Media Advertising Ltd. Co. (the “Cooperation Agreement”) under which Assignor has been engaged to provide services to Beijing K's Media Advertising Ltd. Co. B. Assignor desires to assign to Assignee and Assignee desires to acquire all of Assignor's rights and obligations under the Cooperation Agreement. C. Kinglake Resources, Inc. and Beijing K's Media Advertising Ltd. Co. are willing to consent to such assignment on the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual agreements, promises and covenants set forth herein, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment and Assumption.Assignor hereby assigns all of its right, title and interest in and to the CooperationAgreement to Assignee and Assignee hereby accepts such assignment, agrees to the terms of the CooperationAgreement and assumes all of Assignor's obligations thereunder. 2.Miscellaneous. 2.1Governing Law.This Agreement shall be governed by and interpreted in accordance with the substantive laws of the People’s Republic of China. 2.2Arbitration. 2.2.1Any dispute arising from, out of or in connection with this Agreement shall be settled through friendly consultations between the Parties.Such consultations shall begin immediately after one Party has delivered to the other
